DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Invention II (claims 10 - 17) in the reply filed on 04/22/22 is acknowledged.  New claims 21 - 32 are also acknowledged.  Thus, claims 10 - 17 and 21 - 32 have been examined in this office action.
Allowable Subject Matter
Claim 10 - 17 and 21 - 32 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 02/22/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin A. Kimes, Reg. No. 50,870 on Tuesday, May 10th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 10, 21 - 29 and 32.  
10.	(Currently amended) A method comprising:
interacting, by a mobile computing device, with a touchpoint comprising a touchpoint value that includes a digital invitation associated with a communication session with a merchant, wherein the communication session is to establish a real time communication between the mobile computing device and a merchant computing device for the merchant;
receiving, by the mobile computing device, the touchpoint value via the interacting with the touchpoint;
determining, by the mobile computing device, the digital invitation from the touchpoint value;
automatically launching an application component on the mobile computing device;
sending, by the mobile computing device, a request to access the digital invitation to a transaction bridge server;
establishing, by the mobile computing device, the communication session with the merchant computing device;
receiving, by the mobile computing device and from the transaction bridge server via the communication session, a display page comprising transaction information for a purchase transaction with the merchant;
presenting the display page by the application component of the mobile computing device, the display page comprising information pertaining to one or more products at a merchant location available for purchase from the merchant;
receiving, by the mobile computing device, a user selection of a portion of the one or more products based on interaction with the display page;
sending, by the mobile computing device, a purchase order request to the transaction bridge server, the purchase order comprising the user selection, wherein the transaction bridge server enables the purchase order to be completed even in the absence of a commonly supported payment instrument supported by both the mobile computing device and the merchant computing device; and
receiving, by the mobile computing device and from the transaction bridge server, a confirmation indicating completion of the purchase transaction.

21.	(Currently amended) A non-transitory computer readable medium comprising instructions that, when executed by a processing device of a mobile computing device, cause the processing device to perform operations comprising:
interacting
receiving the touchpoint value via the interacting with the touchpoint;
determining
automatically launching an application component on the mobile computing device;
sending a request to access the digital invitation to a transaction bridge server;
establishing the communication session with the merchant computing device;
receiving, from the transaction bridge server via the communication session, a display page comprising transaction information for a purchase transaction with the merchant;
presenting the display page by the application component of the mobile computing device, the display page comprising information pertaining to one or more products at a merchant location available for purchase from the merchant;
receiving
sending a purchase order request to the transaction bridge server, the purchase order comprising the user selection, wherein the transaction bridge server enables the purchase order to be completed even in the absence of a commonly supported payment instrument supported by both the mobile computing device and the merchant computing device; and
receiving, from the transaction bridge server, a confirmation indicating completion of the purchase transaction.

22.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the touchpoint is a machine readable optical label, wherein interacting with the touchpoint comprises scanning the machine readable optical label using a camera of the mobile computing device, and wherein determining the digital invitation from the touchpoint comprises extracting the digital invitation from the machine readable optical label.

23.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the merchant computing device is at a physical location of the merchant.

24.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the touchpoint comprises an email message or a text message received by the mobile computing device, and wherein the interacting with the touchpoint by the mobile computing device comprises interacting with contents of the email message or the text message.

25.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the touchpoint comprises a message posted to a social network account of a user of the mobile computing device on a social network service, and wherein interacting with the touchpoint comprises interacting with contents of the message posted to the social network account.

26.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the display page comprises at least one of a real time video stream of the one or more products, a video playback of a prerecorded video of the one or more products, or a digital image of the one or more products.

27.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the application component comprises at least one of a digital wallet application, a retailer application, a brand associated application, or a payment network application, and wherein interacting with the touchpoint causes the mobile computing device to execute the application component.

28.	(Currently amended) The non-transitory computer readable medium of claim 21, wherein the application component comprises a web browser, and wherein interacting with the touchpoint causes the mobile computing device to access a uniform resource locator (URL) address within the web browser.

29.	(Currently amended) A mobile device, comprising:
	a memory; and
	a processing device operatively coupled to the memory, the processing device to execute instructions from the memory to:
interact with a touchpoint comprising a touchpoint value that includes a digital invitation associated with a communication session with a merchant, wherein the communication session is to establish a real time communication between the mobile 
receive the touchpoint value via the interacting with the touchpoint;
determine the digital invitation from the touchpoint value;
automatically launch an application component on the mobile 
send a request to access the digital invitation to a transaction bridge server;
establish the communication session with the merchant computing device;
receive, from the transaction bridge server via the communication session, a display page comprising transaction information for a purchase transaction with the merchant;
present the display page by the application component of the mobile 
receive a user selection of a portion of the one or more products based on interaction with the display page;
send a purchase order request to the transaction bridge server, the purchase order comprising the user selection, wherein the transaction bridge server enables the purchase order to be completed even in the absence of a commonly supported payment instrument supported by both the mobile device and the merchant computing device; and
receive, from the transaction bridge server, a confirmation indicating completion of the purchase transaction.

32.	(Currently amended) The mobile device of claim 29, wherein the touchpoint comprises an email message or a text message
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to Alice 101, applicant’s claimed invention provides a “practical application” because of improvements that reduce barriers, such infrastructure costs with respect certain types of purchase transactions.  For example, the claimed invention allows users (e.g., foreign travelers) to discover relevant, personalized products from merchants (e.g., domestic merchants); and to allow those users to perform commercial transactions at the merchants’ physical stores even in the absence of a commonly supported payment instrument.  See also, pg. 4, para. [0010[; pg. 5, para. [0013]; pg. 23, para. [0090] of applicant’s specification as filed 04/22/22
The closest prior art of record includes Azoulay, US Pub. No. 2019/0340622 and Hoffman, US Pub. No. 2020/0193455.  Azoulay is relevant to the claimed invention because it discloses how a commercial establishment, via an employee using an in-store computing device, may interact with a customer at their physical premise using the customer’s mobile device.  Azoulay further discloses a system server that may act as a bridge for the chat.  Although Azoulay is relevant in some respects, there are differences.  For example  the claimed invention describes the sharing of transaction information (e.g., one or more products at a merchant location available for purchase from the merchant), while Azoulay is focused on promotional material (e.g., coupon, discount).  For example, unlike the claimed invention, there is no corresponding purchase order or confirmation.  Hoffman is relevant to the claimed invention because it discloses delivering customized information related to a specific product of interest to a consumer.  Although Hoffman is relevant in some respects, there are differences.  For example, although Hoffman describes delivering product information to a consumer’s device, it does not involve a transaction bridge server as claimed.
With respect to the non-patent literature reference listed below:
“Near Field Communication and Bluetooth Bridge System for Mobile Commerce,” by C.Y. Leong; K.C. Ong; K.K. Tan; O.P. Gan.  2006 IEEE.International Conference on Industrial Informatics. (hereinafter Leong)
Leong is relevant to the claimed invention because it describes a bridge system for mobile commerce.  Leong does not address all of the particular attributes of the claimed invention however.  For example, in Leong, the bridge system is for connecting Bluetooth enabled devices to NFC enabled devices.  In contrast, in the claimed invention, the transaction bridge server helps facilitate a purchase order between a mobile computing device/ user and merchant computing device/ merchant even when the mobile computing device and merchant computing device do not have a commonly supported payment instrument.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to purchase transactions.
US 20180349974 A1
US 20180247298 A1
US 20180183737 A1
US 20180137317 A1
US 20160180325 A1
US 20040030605 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697